Citation Nr: 1119168	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-24 613	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for the cause of the Veteran's death.



FINDINGS OF FACT

1.  The Veteran died in May 2008 from shock due to or as consequence of acute renal failure and right-sided heart failure; cellulitis and acidosis were listed as other significant conditions contributing to death but not resulting in the underlying immediate causes.  

2.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus type II, rated as 20 percent disabling, effective February 27, 2003.  

3.  Shock, acute renal failure, right-sided heart failure, cellulitis and acidosis, which caused or contributed to the Veteran's death, were not manifested in service or within one year following discharge from active duty, and are not shown to have been related to a service-connected disorder or to any in-service disease or injury.
 
4.  Diabetes mellitus type II was not a principal or contributory cause of death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in August 2008, prior to the initial adjudication of the claim, the RO notified the appellant of the evidence needed to substantiate her claim for Dependency and Indemnity Compensation (DIC).  The letter also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 letter complied with this requirement.  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The August 2008 VCAA letter included information regarding elements 1 and 2 of Hupp notice, but did not explicitly tell the appellant that the Veteran had been service connected for diabetes mellitus, type II at the time of his death; however, the appellant specifically asserted in the July 2008 formal claim that the Veteran's death from heart and renal failure was caused by or linked to his service connected diabetes and referenced the July 2003 rating decision which granted service connection for diabetes mellitus, type II.  Therefore, the appellant demonstrated actual knowledge of the Veteran's service connected disability.

The appellant has substantiated the Veteran's status as a Veteran.  The August 2008 letter contained information on the evidence needed to substantiate entitlement to service connection for a condition causing or contributing to the Veteran's death.  It did not provide evidence of the rating or effective date elements of a claim.  Since the appeal is being denied, no rating or effective date is being assigned and the appellant is not prejudiced.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008).  

VA has not obtained a medical opinion in response to the appellant's claim, the Board finds that it is not warranted in this case.  In this regard, there is no evidence, other than the appellant's assertion, that the service connected diabetes mellitus type II was a principal or contributory cause of death, nor is there such evidence that the causes of the Veteran's death were related to any other disease, injury or exposure in active duty service.  The appellant's only contention during the course of the appeal was, "I contend that the veteran's death was due to heart failure from his SC/diabetes."  The appellant's assertion of a relationship between diabetes mellitus and the cause of death is insufficient to trigger VA's duty to get a medical opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's assertion that one condition caused another was insufficient to trigger the duty to get an examination.  Therefore, a medical opinion would not be reasonably likely to assist the appellant in substantiating the claim.  

For the reasons set forth above, the Board finds that VA has substantially complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

The death of a veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.   38 C.F.R. § 3.312.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal diseases, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Veteran's who served in Vietnam during the Vietnam era are presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(1) (West 2002).  If ischemic heart disease becomes manifest in such a veteran at any time after service, that disease will be presumed service connected.  75 Fed. Reg. 53,216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

In April 2008, Keith Allen, M.D., stated that the Veteran had ischemic cardiomyopathy.  However, in treatment records before, during and after this report, the Veteran was found to have nonischemic cardiomyopathy.  The summary of the Veteran's final hospitalization reports only nonischemic cardiomyopathy and the death certificate makes no reference to ischemic heart disease.  Ischemic heart disease was not reported in the treatment records created proximate to the time of the Veteran's death.  Hence, Dr. Allen's comments due not serve to show that the Veteran had ischemic heart disease, much less that ischemic heart disease played any role in the Veteran's death.  

The appellant does not contend, and the record does not show, that the causes of the Veteran's death, namely shock, acute renal failure, right-sided heart failure, cellulitis and acidosis, were directly incurred in service or were present to a compensable degree within one year of service.  See 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R.  §§ 3.307, 3.309 (2010) (providing presumptive service connection for cardiovascular-renal diseases present to a compensable degree within one year of service).  

The appellant has specifically asserted that service connected diabetes mellitus type II (hereinafter "diabetes") contributed to or caused the Veteran's fatal heart failure.  

The Veteran was diagnosed as having diabetes in May 2002.  A November 2002 private treatment record reported that the Veteran had a history of muscular dystrophy, sick sinus syndrome with a DDD pacemaker, dilated cardiomyopathy, hypertension and paroxysmal atrial flutter prior to his diabetes diagnosis.  In fact, in March 2000, well before the Veteran's diagnosis of diabetes, the Veteran's private physician concluded that cardiomyopathy was secondary to muscular dystrophy.

The Veteran received a VA examination in August 2003 in connection with his claim for service connection for a heart condition.  At this time, the Veteran's blood glucose levels were found to be within normal limits.  The VA examiner specifically noted the Veteran's private physician's conclusion that cardiomyopathy was secondary to muscular dystrophy.  The VA examiner agreed and found that the Veteran's cardiomyopathy was as likely as not related to muscular dystrophy and not diabetes.

The record also demonstrates that the Veteran's diabetes was well-controlled in the weeks and months leading up to his death.  Blood testing performed on April 16, 2008, and April 21, 2008, revealed that the Veteran's blood glucose was reasonably well-controlled, even despite the fact that his renal failure was becoming progressively worse.  

In a May 2008 hospital treatment record, acute renal failure was found to be likely due to or secondary to Lasix and subsequent dehydration.  Lasix is a diuretic used in the treatment of edema associated with congestive heart failure or hepatic or renal disease, and as an adjunct in the treatment of hypertension.  See Dorland's Illustrated Medical Dictionary 762, 1022 (31st ed. 2007).  There has been no contention or evidence that Lasix was used for treatment of the service connected diabetes.

The May 2008 hospital records show that the Veteran was found to have a significant history of muscular dystrophy that had caused severe heart failure and multiple other medical problems.  

The medical evidence of record does not show that diabetes was ever linked in any way to renal failure, any diagnosed heart disorder including right-sided heart failure and nonischemic cardiomyopathy, acidosis or cellulitis.  In the April and May 2008 treatment records leading up to the Veteran's death and in the May 31, 2008, death certificate, diabetes was not listed as a principal or contributory cause of the Veteran's death or the underlying causes of his death, despite the fact that it was well-known that the Veteran carried the diagnosis and received treatment for diabetes.  

Therefore, the evidence not only does not demonstrate that diabetes caused or contributed to the Veteran's death, or that the causes of death were otherwise related to service or a service connected disease or disability.  As such, the weight of the evidence is against a finding of service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Therefore, the claim must be denied.  



ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


